
	
		III
		109th CONGRESS
		2d Session
		S. RES. 575
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2006
			Mr. Feingold (for
			 himself and Mr. Hagel) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Supporting the efforts of the Independent
		  National Electoral Commission of the Government of Nigeria, political parties,
		  civil society, and religious organizations to facilitate the first democratic
		  transition of Nigeria from 1 civilian government to another in the general
		  elections to be held in April 2007.
	
	
		Whereas the United States maintains strong and friendly
			 relations with Nigeria and values the leadership role that the United States
			 plays throughout the continent of Africa, particularly in the establishment of
			 the New Partnership for African Development and the African Union;
		Whereas Nigeria is an important strategic partner with the
			 United States in combating terrorism, promoting regional stability, and
			 improving energy security;
		Whereas Nigeria is a leading contributor to global
			 peacekeeping efforts, including operations in Lebanon, Yugoslavia, Kuwait, the
			 Democratic Republic of Congo, Somalia, Rwanda, and Sudan;
		Whereas past corruption and poor governance have resulted
			 in weak political institutions, crumbling infrastructure, a feeble economy, and
			 an impoverished population;
		Whereas political aspirants and the democratic process of
			 Nigeria are being threatened by increasing politically-motivated violence,
			 including the assassination of 3 gubernatorial candidates in different states
			 during the previous 2 months; and
		Whereas the Chairperson of the Independent National
			 Electoral Commission has—
			(1)announced that
			 governorship and state assembly elections will be held on April 14,
			 2007;
			(2)stated that votes
			 for the president and national assembly will take place on April 21, 2007;
			 and
			(3)vowed to organize
			 free and fair elections to facilitate a smooth democratic transition: Now,
			 therefore, be it
			
	
		That the Senate—
			(1)recognizes the
			 importance of Nigeria as a strategic partner and long-time friend of the United
			 States;
			(2)acknowledges the
			 rising prominence of Nigeria as a leader and role model throughout the region
			 and continent;
			(3)commends the
			 decision of the National Assembly of Nigeria to reject an amendment to the
			 constitution that would have allowed for a third presidential term;
			(4)encourages the
			 Government of Nigeria and the Independent National Electoral Commission to
			 demonstrate a commitment to successful democratic elections by—
				(A)developing an
			 aggressive plan for voter registration and education;
				(B)addressing
			 charges of past or intended corruption in a transparent manner; and
				(C)conducting
			 objective and unbiased recruitment and training of election officials;
				(5)urges the
			 Government of Nigeria to respect the freedoms of association and assembly,
			 including the right of candidates, members of political parties, and
			 others—
				(A)to freely
			 assemble;
				(B)to organize and
			 conduct public events; and
				(C)to exercise those
			 and other rights in a manner free from intimidation or harassment;
				(6)urges a robust
			 effort by the law enforcement and judicial officials of Nigeria to enforce the
			 rule of law, particularly by—
				(A)preventing and
			 investigating politically-motivated violence; and
				(B)prosecuting those
			 suspected of such acts;
				(7)urges—
				(A)President Bush to
			 ensure that the United States supports the Government of Nigeria in that
			 regard; and
				(B)the Government of
			 Nigeria to actively seek the support of the international community for
			 democratic, free, and fair elections in April 2007; and
				(8)expresses the
			 support of the United States for coordinated efforts by the Government of
			 Nigeria and the Independent National Electoral Commission to work with
			 political parties, civil society, religious organizations, and other entities
			 to organize a peaceful political transition based on free and fair elections in
			 April 2007 to further consolidate the democracy of Nigeria.
			
